Citation Nr: 0603540	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-03 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include lumbosacral disc disease and 
degenerative changes.

2.  Entitlement to service connection for Hepatitis B and/or 
C.

3.  Entitlement to a disability rating in excess of 20 
percent for a service-connected psychiatric disorder, 
including bipolar disorder and post-traumatic stress 
disorder, based upon the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002, rating decision of the 
Department of Veterans Affairs (VA) Louisville, Kentucky, 
Regional Office (RO) that denied the veteran's claims of 
entitlement to service connection for a low back disorder and 
entitlement to service connection for hepatitis B and C, but 
granted the claim of entitlement to service connection for a 
psychiatric disorder, including bipolar disorder and post-
traumatic stress disorder, assigning to it a 20 percent 
disability evaluation, effective from November 4, 1999.  In 
November 2002, the veteran expressed disagreement with the 20 
percent rating assigned for that disorder as well as with the 
denials of service connection for a low back disorder and for 
hepatitis B and C.  He ultimately perfected appeals as to 
those issues.  

The issue of entitlement to a disability rating in excess of 
20 percent for a service-connected psychiatric disorder, 
including bipolar disorder and post-traumatic stress 
disorder, based upon the initial grant of service connection, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Evidence of a low back injury was not shown in service; 
lumbosacral disc disease and degenerative changes of the 
lumbar spine were not shown within the first post-service 
year; and probative and competent medical evidence has not 
been received which links or relates a current low back 
disorder, including lumbosacral disc disease and degenerative 
changes of the lumbar spine, to the veteran's period of 
active service.  

2.  The competent and probative evidence establishes that the 
veteran's currently diagnosed Hepatitis B and C have not been 
linked to his military service or any incident thereof.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service, and lumbosacral disc disease and degenerative 
changes of the lumbar spine may not be presumed to be of 
service onset and are not related to any inservice disease or 
injury.  38 U.S.C.A. §§ 1101, 1110, 1112(a)(4), 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2005).

2.  Hepatitis B and C were neither incurred in nor aggravated 
by service, and the veteran is not entitled to service 
connection for hepatitis B and/or C.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159, 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a low back 
disorder, diagnosed as lumbosacral disc disease and 
degenerative changes, that he claims that he sustained in 
service.  He alleges that he was abused, tortured, and beaten 
on several occasions by his Marine drill instructors during 
service, causing the injuries that resulted in his current 
low back disorder.  

The veteran is also seeking service connection for hepatitis 
B and C that he claims he contracted in the service from 
either the inoculations that he received from the injection 
guns that were used on multiple soldiers, or from a blood 
transfusion that he received following an allergic reaction 
from one of the inoculations.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
present pertinent laws and regulations and analyze the 
appellant's claims.

VA's Duties to Notify and Assist the Claimant 

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that the 
RO provided the veteran with a copy of the September 2002 
rating decision, November 2002 statement of the case, January 
2005 supplemental statement of the case, April 2005 
supplemental statement of the case, and August 2005 
supplemental statement of the case.  These documents included 
a discussion of the facts of the claim, notification of the 
basis of the decision, and a summary of the evidence used to 
reach that decision.  The November 2002 statement of the case 
and August 2005 supplemental statement of the case provided 
the veteran with notice of all the laws and regulations 
pertinent to his claims.  

Further, in correspondence dated in August 2001, the RO 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to his claim, including which 
portion of the information and evidence was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  The 
VCAA notice advised the veteran of what the evidence must 
show to establish entitlement to service connection for the 
disabilities at issue.

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In this case, the notice provided to 
the veteran in August 2001 was given prior to the first AOJ 
adjudication of the claim.  Moreover, since that time, the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

The Board also acknowledges that August 2001 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159(b)(1) (2005).  A complying notice, however, need not 
necessarily use the exact language of the regulation so long 
as that notice properly conveys to a claimant the essence of 
the regulation.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

Essentially, throughout the course of this appeal, the RO 
asked the veteran for all the information and evidence 
necessary to substantiate his claim-that is, evidence of the 
type that should be considered by VA in assessing his claim.  
A generalized request in the initial VCAA notice for any 
other evidence pertaining to the claim would have been 
superfluous and unlikely to lead to the submission of 
additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
initial notice did not harm the veteran, and it would be 
legally proper to render a decision in the case without 
further notice under the regulation.  Id.  

The Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

Further, in compliance with the directives of 38 U.S.C.A. 
§ 5103A, the veteran was provided VA medical examinations in 
April 2002.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  It does not appear that there are any additional 
pertinent treatment records to be requested or obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims of entitlement to service connection 
for a low back disorder and entitlement to service connection 
for hepatitis B and C.  Accordingly, the Board will proceed 
with appellate review.

Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).  Notwithstanding the 
lack of a diagnosis of a disability during service, service 
connection may still be granted if all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).

In addition, service connection may be established for a 
current disability on the basis of a "presumption" under 
the law that certain chronic diseases manifesting themselves 
to a certain degree within a certain time after service must 
have had their onset in service.  38 U.S.C.A. §§ 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) 
(2005).  Service connection for degenerative arthritis may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  

In order to prevail on the issue of direct service connection 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or, in certain circumstances, lay 
evidence, of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).


Analysis

Low Back Disorder

As noted above, it is the veteran's contention that he 
sustained a low back injury in service as a result of having 
been beaten on several occasions by his Marine drill 
instructors.  He states that his current back disorder, 
diagnosed as lumbosacral disc disease and degenerative 
changes is the direct result of his in-service injury.  He 
states that service connection should be granted accordingly.  

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  Applying 
the Hickson analysis, the initial question is whether there 
is evidence of a current low back disorder.  

In response to that question, the Board notes that the claims 
file contains ample evidence that the veteran has a current 
low back or lumbar spine disorder.  Upon VA examination in 
April 2002, the pertinent diagnosis was degenerative changes 
of the lumbosacral junction with disc disease.  Clearly, the 
veteran's claim has satisfied Hickson element (1), medical 
evidence of a current disability.  

With respect to Hickson element (2), the service medical 
records fail to document complaints, diagnosis, or treatment 
of a low back injury or disorder.  Further, the clinical 
evaluation of the veteran's spine upon administrative 
discharge examination in February 1970 produced normal 
findings.  Thus, the Board must find that Hickson element (2) 
has not been satisfied as to the claimed low back disorder.  

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b).  

In other words, the Board has the fundamental authority to 
decide in the alternative.  See Luallen v. Brown, 8 Vet. App. 
92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 
(1995).  Although as explained immediately above the Board 
believes that the veteran's claim fails on element (2), for 
the sake of completeness the Board will also address element 
(3).

With respect to Hickson element (3), while the veteran as 
well as his spouse, mother, and son have expressed the 
opinion that he has current residuals of an in-service low 
back injury, as noted above, the CAVC has held that a lay 
person, such as the veteran and his relatives, are not 
competent to offer evidence that requires medical knowledge, 
such as the diagnosis or cause of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  This is so even when 
the explanation offered by the veteran has been transcribed 
by a physician, without comment, in the context of a report 
of a medical examination, as in the case of the April 2002 VA 
examination report as well as prior outpatient examination 
reports.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].  It is significant to note 
that in the instant case, the VA examiner's April 2002 
medical opinion actually contradicted the history provided by 
the veteran, in that the examiner concluded that "it is 
unlikely that this [veteran's] lumbar spine disease is 
secondary to trauma."  

The Board has reviewed the entire body of evidence, including 
the service medical records, VA and private outpatient and 
hospitalization records, the veteran's written statements, 
and the statements of the veteran's representative, and 
family members.  In this case, no competent medical evidence 
or opinion has been entered into the record which links or 
relates a current low back disability to the veteran's period 
of service, or that degenerative disc disease of the lumbar 
spine first shown by x-ray during VA outpatient treatment in 
1999 (almost thirty years after service), was manifest to a 
degree of ten percent within a year of service.  

The medical evidence, in fact, serves to contradict the 
veteran's contention that his current low back disorder is 
related to a low back injury in service.  

Significantly, the examination of the veteran's spine upon 
separation from service in April 1970 produced normal 
findings.  Just as critically, the Board cannot help but 
weigh heavily the fact that the first clinical documentation 
of a post-service low back disability was not shown until 
1999, almost thirty years after service.  

Finally, in April 2002, a VA medical examiner charged with 
providing an opinion on the matter concluded that it "it is 
unlikely that this [veteran's] lumbar spine disease is 
secondary to trauma."  Significantly, this opinion was 
offered by a medical professional, and founded upon a review 
of the claims folder, to include the service medical records, 
and the examination of the veteran.  It is thus deemed to be 
of high probative value.  

Based upon the foregoing analysis, the Board finds that a 
preponderance of the evidence in this case is against the 
claim of entitlement to service connection for a low back 
disorder, to include lumbosacral disc disease and 
degenerative changes.  As to the question of according 
reasonable doubt to the veteran's claim, on the basis of a 
thorough review of the record, it is concluded that there is 
no approximate balance of the evidence for and against the 
claim.  Indeed, the preponderance of the evidence is against 
finding that the veteran has current residuals of a low back 
injury that was sustained in service, and thus against the 
claim for service connection for a low back disorder, to 
include lumbosacral disc disease and degenerative changes.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App 49 
(1990).  Accordingly, service connection for the claimed 
disorder must be denied.

Hepatitis B and C

As noted above, it is the veteran's contention that he 
contracted hepatitis B and C in service from either the 
inoculations that he received from the injection guns that 
were used on multiple soldiers, or from a blood transfusion 
that he received following an allergic reaction from one of 
the inoculations.  He states that service connection should 
be granted accordingly.  

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  Applying 
the Hickson analysis, the initial question is whether there 
is evidence of current hepatitis B and C.  

In response to that question, the Board notes that the claims 
file contains ample evidence that the veteran has a current 
hepatitis B and C, although hepatitis B has most recently 
been found to be inactive.  Upon VA examination in April 
2002, the pertinent diagnoses were hepatitis B history, that 
is presently inactive; and hepatitis C with active viremia.  
Clearly, the veteran's claim has satisfied Hickson element 
(1), medical evidence of a current disability.  

With respect to Hickson element (2), the service medical 
records fail to document complaints, diagnosis, or treatment 
for hepatitis B or C.  Further, the clinical evaluation of 
the veteran upon administrative discharge examination in 
February 1970 produced normal findings.  Although there is a 
record of the diagnosis of a possible immunization reaction 
following the receipt of vaccinations for Bacilli, tetanus, 
typhoid and cholera, there is no indication that hepatitis in 
any form was associated with this reaction.  Thus, the Board 
must find that Hickson element (2) has not been satisfied as 
to the claimed low back disorder.  Even if the Board could 
concede that this "possible immunization reaction" could be 
construed as a disease or injury in service in satisfaction 
of Hickson element (2), the veteran's claim must still fail 
because of a failure to satisfy Hickson element (3).  

As noted above, notwithstanding the lack of evidence of 
disease or injury during service, service connection may 
still be granted if all of the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  See 38 U.S.C.A. § 1113(b).  

Although as explained immediately above the Board believes 
that the veteran's claim fails on element (2), for the sake 
of completeness the Board will also address element (3).

With respect to Hickson element (3), while the veteran and 
his spouse have expressed the opinion that his current 
hepatitis B and C are related to events in service, as noted 
above, the CAVC has held that a lay person, such as the 
veteran and his spouse are not competent to offer evidence 
that requires medical knowledge, such as the diagnosis or 
cause of a disability.  See Grottveit, 5 Vet. App. 91, 93 
(1993); Espiritu, 2 Vet. App. 492, 495 (1992).  This is so 
even when the explanation offered by the veteran has been 
transcribed by a physician, without comment, in the context 
of a report of a medical examination, as in the case of the 
April 2002 VA examination report.  See, e.g., Swann v. Brown, 
5 Vet. App. 229, 233 (1993) [generally observing that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  It is significant to note that in the instant 
case, the VA examiner's April 2002 medical opinion actually 
contradicted the history provided by the veteran, in that the 
examiner concluded that "it is unlikely the intravenous 
fluids given in service and the immunizations given in the 
service were the cause of his hepatitis infection."  

The Board has reviewed the entire body of evidence, including 
the service medical records, VA and private outpatient and 
hospitalization records, the veteran's written statements, 
and the statements of the veteran's representative, and 
family members.  In this case, no competent medical evidence 
or opinion has been entered into the record which links or 
relates a current hepatitis B and/or C to the veteran's 
period of service.  

The medical evidence, in fact, serves to contradict the 
veteran's contention that his current hepatitis B and C are 
related to service, in general, and in-service inoculations 
and transfusions, in particular.  

Significantly, the examination of the veteran upon separation 
from service in April 1970 produced normal findings.  

Just as critically, the Board cannot help but weigh heavily 
the fact that in April 2002, a VA medical examiner charged 
with providing an opinion on the matter concluded that it 
"it is unlikely the intravenous fluids given in service and 
the immunizations given in the service were the cause of his 
hepatitis infection."  The VA examiner went on to state the 
opinion that a rational decision could not be made as to 
whether the veteran incurred hepatitis C before he went into 
service, while in service, or after the service.  
Significantly, this opinion was offered by a medical 
professional, and founded upon a review of the claims folder 
and the examination of the veteran.  It is thus deemed to be 
of high probative value.  

Based upon the foregoing analysis, the Board finds that a 
preponderance of the evidence in this case is against the 
claim for service connection for hepatitis B and/or C.  As to 
the question of according reasonable doubt to the veteran's 
claim, on the basis of a thorough review of the record, it is 
concluded that there is no approximate balance of the 
evidence for and against the claim.  Indeed, the 
preponderance of the evidence is against finding that the 
veteran has current hepatitis B and/or C that was incurred in 
service, and thus against the claim for hepatitis B and/or C.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49 (1990).  Accordingly, service connection for the 
claimed disorder must be denied.


ORDER

Entitlement to service connection for a low back disorder, to 
include lumbosacral disc disease and degenerative changes, is 
denied.

Entitlement to service connection for Hepatitis B and/or C is 
denied.


REMAND

In April 2002, the veteran underwent a VA psychiatric 
examination for the purpose of determining whether he has a 
current psychiatric disorder that could be attributed to 
service, and if so to determine the level of current 
disability associated with that disorder.  Following 
examination, the physician's diagnoses on Axis I were post-
traumatic stress disorder, chronic; bipolar II disorder; and 
polysubstance dependence.  The examiner stated that the 
veteran appears to have experienced post-traumatic stress 
disorder that was complicated by bipolar disorder that 
developed during childhood.  The examiner noted further that 
the veteran has experienced substance abuse that appears to 
be related to self-medication of post-traumatic stress 
disorder and mood disorder symptoms.  

Based substantially upon this VA examination, in a September 
2002, rating decision, the RO granted the claim of 
entitlement to service connection for a psychiatric disorder, 
including bipolar disorder and post-traumatic stress 
disorder, assigning to it a 20 percent disability evaluation, 
effective from November 4, 1999.  

In arriving at this decision, the RO explained that the grant 
of service connection was based in part upon an aggravation 
of a psychiatric disability that had pre-existed service.  
The RO explained further that the 20 percent disability 
evaluation assigned was based upon the difference between the 
current level of psychiatric impairment that was determined 
by the RO to be 50 percent disabling, and the level of 
impairment prior to service, which was determined by the RO 
to have been 30 percent disabling.  

It is significant to note, however, that there are no pre-
service medical records, including psychiatric records 
contained in the claims file, nor has the veteran offered any 
indication as to whether there are any such records that can 
be obtained.  It is equally significant that the psychiatric 
evaluation of the veteran upon enlistment examination in 
April 1969 produced normal findings.  He was diagnosed with a 
personality disorder in December 1969, and it was noted in 
the report of the evaluation conducted at the time that he 
had received psychiatric treatment prior to service.  
However, there are no records of any such pre-service 
treatment in the claims file.

In any event, the RO has provided no medical reference to 
support the conclusion that the veteran had any specific 
level of psychiatric impairment prior to service.  VA 
adjudicators may consider only independent medical evidence 
to support their findings; they may not rely on their own 
unsubstantiated medical conclusions.  If the medical evidence 
of record is insufficient, VA is always free to supplement 
the record by seeking an advisory opinion, or ordering a 
medical examination to support its ultimate conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Finally, it is also noted that subsequent to the April 2002 
VA psychiatric examination, the veteran submitted written 
statements in November 2002 and February 2003, to the effect 
that his service-connected psychiatric disorders had gotten 
worse since the last examination.  VA's duty to assist the 
claimant while developing his claim, pursuant to 38 U.S.C.A. 
§ 5103A (West 2002), includes obtaining a medical opinion 
whenever such an opinion is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  
38 C.F.R. § 4.1 (2003) provides further that "It 
is...essential both in the examination and in the evaluation 
of the disability, that each disability be viewed in relation 
to its history.")  See also Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  ("[F]ulfillment of the statutory duty to 
assist ... includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one." (emphasis added)).  Consequently, the necessity for 
appropriate further examinations is shown for the proper 
assessment of the veteran's claim for entitlement to an 
increased rating for his service-connected psychiatric 
disorder.  38 U.S.C.A. § 5103A (West 2002).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 38 C.F.R. 
§§ 3.102, 3.159, and 3.326(a) (2005).

Accordingly, this case is REMANDED to the AMC for the 
following:


1.  The VBA AMC must make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a 
psychiatric examination to determine the 
nature and severity of his bipolar 
disorder and post-traumatic stress 
disorder.  The claims file and a separate 
copy of this remand must be made available 
to the examiner prior and pursuant to 
conduction and completion of the 
examination.  All pertinent symptomatology 
and findings should be reported in detail.  

The examiner must also address the 
following medical questions:
The examiner should offer the 
following assessments to the best of 
his or her ability (and without 
resorting to speculation) using the 
medical evidence in the claims folder:
(a)  the level of psychiatric disability 
existing prior to the veteran's service

(b)  the level of disability of the 
current psychiatric disorder that was 
found to have pre-existed service.  
If these questions cannot be answered 
without resorting to speculation, this 
should be noted.

3.  The AMC should then review the 
requested examination reports and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the AMC 
should implement corrective procedures.  

4.  After undertaking any development 
deemed essential in addition to that 
specified above to include VA 
examination, the AMC should readjudicate 
the claim of entitlement to a disability 
rating in excess of 20 percent for a 
service-connected psychiatric disorder, 
including bipolar disorder and post-
traumatic stress disorder, based upon the 
initial grant of service connection.  The 
provisions of 38 C.F.R. § 3.322, and the 
holding in Fenderson v. West, 12 Vet. 
App. 119 (1999) should be specifically 
considered.  If the benefit requested on 
appeal is not granted to the veteran's 
satisfaction, the AMC should issue a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the claim 
currently on appeal.  A reasonable period 
of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if in order.  


The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


